Citation Nr: 0601631	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  01-09 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an effective date earlier than June 30, 1986, 
for the grant of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1950 to 
June 1953.

The Board remanded this case in an action dated in October 
2003 in order to ensure that all notification and development 
action required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), were 
completed.  In particular, the RO was to ensure that the new 
notification requirements and development procedures were 
fully complied with and satisfied.  The October 2003 remand 
also required that the RO contact the veteran and request 
that he identify all health care providers, VA and private, 
who may possess additional records pertinent to his claim, 
and attempt to obtain those records.  The RO was also to 
attempt to obtain a copy of any SSA decisions awarding or 
denying the veteran disability benefits, as well as a copy of 
the record upon which any award or denial of SSA disability 
benefits was based, and a copy of the records associated with 
any subsequent disability determinations by the SSA.  


FINDINGS OF FACT

1.  The veteran was service-connected for a back disability, 
rated as 40 percent disabling from January 18, 1954.

2.  By a decision dated in July 1977, the Social Security 
Administration (SSA) found the veteran to be unable to engage 
in substantial gainful employment because of severe combined 
impairments, including physical limitations imposed by a back 
disability and visual impairment, and mental conditions 
described as anxiety neurosis with depression.

3.  By a decision dated in April 1984, the Social Security 
Administration (SSA) found the veteran to be unable to engage 
in substantial gainful employment because of major depression 
with psychosis.

4.  A claim for a higher rating for the single service-
connected disability was denied by the Board in October 1984.

5.  The veteran submitted a claim for an increased rating for 
his back disability received on June 30, 1986, claiming his 
disability rendered him unemployable and housebound at all 
times.  

6.  The evidence does not show unemployability solely on 
account of the service-connected back disability prior to 
June 30, 1986.  


CONCLUSION OF LAW

An earlier effective date for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran was awarded service 
connection for a back disability in a rating decision dated 
in May 1956, rated as 40 percent disabling from January 18, 
1954.  

By a decision dated in July 1977, the Social Security 
Administration (SSA) found the veteran to be unable to engage 
in gainful employment because of severe combined impairments, 
including physical impairments consisting of a back 
disability and visual impairment, and mental conditions 
described as anxiety neurosis with depression.  The effective 
date of the SSA award was January 1, 1976.  By a subsequent 
decision dated in April 1984, the SSA found the veteran to be 
unable to engage in gainful employment because of major 
depression with psychosis.

By an October 1984 decision of the Board, an increased rating 
(greater than 40 percent) for the veteran's only service-
connected disability was denied.  

The veteran submitted a claim for an increased rating for his 
back disability, dated and received on June 30, 1986; he 
claimed that his disability rendered him unemployable and 
housebound at all times.  VA outpatient treatment records for 
the period February 1983 to November 1987 showed the veteran 
attended regular physical therapy treatment, resulting in 
temporary relief of his back pain.  The veteran was afforded 
a VA neurological examination given in February 1988 in 
connection with a claim for an increased rating.  The veteran 
noted that his pain had increased over the preceding 15 to 20 
years, that he took Flexeril and Tylenol for pain, and that 
he used a Canadian crutch on the left.  Range of motion 
exercises showed forward flexion was limited to 10 degrees; 
lateral bending was zero degrees.  The veteran refused to 
submit to x-ray examination of the lumbosacral spine.  

Based on the findings of the neurological examination, in a 
rating decision dated in May 1988, the veteran's back 
disability rating was increased to 60 percent disabling, 
effective June 30, 1986, the date of his claim for an 
increased rating.  

Since the veteran contended in his June 1986 claim that he 
was unemployable, VA construed the claim requesting an 
increased rating for his back disability as a claim for TDIU.

The Board granted entitlement to TDIU in an August 1994 
decision.  The evidence available from the 1988 examination 
showed that his problem had worsened to the extent that he 
experienced pronounced vice severe intervertebral disc 
syndrome.  The RO in San Juan, Puerto Rico implemented the 
Board's decision in an October 1994 rating decision, 
assigning an effective date of September 8, 1989 for the 
grant of a TDIU.  In September 1995 the veteran expressed his 
disagreement with the assigned effective date.  In a March 
1996 rating decision the RO determined that the veteran was 
entitled to assignment of an effective date of June 12, 1989, 
for the grant of TDIU.  The veteran was issued a statement of 
the case addressing the earlier effective date issue in May 
1996, and in June 1996 he perfected his appeal as to the 
issue of entitlement to an earlier effective date for the 
grant of TDIU.

In October 1996 the RO determined that the veteran was 
entitled to an effective date of June 30, 1986, the date of 
the claim for TDIU, and informed him that this action by VA 
constituted a complete grant of the benefits sought by him.  
The Board notes that prior to the RO's October 1996 decision 
the veteran had suggested on several occasions that he was 
entitled to assignment of an effective date of well before 
1986 for the grant of a TDIU, and that in several subsequent 
statements he continued to suggest that he was entitled to 
assignment of an effective date earlier than June 1986.  In 
April and May 2000 rating decisions, the RO denied 
entitlement to an effective date earlier than June 30, 1986, 
for the grant of TDIU, and the record reflects that the 
veteran was issued a statement of the case as to that issue 
in November 2001.  The veteran thereafter submitted a VA Form 
9 in November 2001.

Because, as indicated above, the veteran has clearly 
maintained since 1995 that he is entitled to an effective 
date earlier than June 1986 for the grant of a TDIU, the 
assignment in October 1996 of an effective date of June 30, 
1986, did not constitute a full grant of the benefit sought 
on appeal.  Moreover, because a substantive appeal was 
received within 60 days of the issuance of the May 1996 
statement of the case as to the earlier effective date issue, 
the Board further found in its October 2003 remand action 
that the instant appeal arises from the October 1994 rating 
decision, and not from any subsequent rating decision.  

In several correspondences with VA, the veteran has contended 
that the effective date of entitlement to TDIU should be 
January 1, 1976, the effective date of SSA's award of 
unemployment benefits based on disability.  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2005).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2005).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).  A total rating may be assigned without regard 
to these specific rating levels for each veteran who is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability.  
38 C.F.R. § 4.16(b) (2005).  

Individual unemployability must be determined without regard 
to any non-service-connected disabilities.  38 C.F.R. § 4.16; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (neither 
appellant's non-service-connected disabilities nor his 
advancing age may be considered in awarding TDIU).

The effective date of an award of disability compensation may 
not be prior to the date entitlement arose.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(b)(1).  For increased disability 
compensation claims, the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred is established as the effective date, but only if a 
claim is received within one year from such date; otherwise, 
the date of receipt of the claim is used to establish the 
effective date.  38 C.F.R. § 3.400.

Here, the veteran's claim for increased compensation for his 
back disability was dated and received on June 30, 1986.  
There is no indication that a claim for TDIU was made before 
June 30, 1986.  A claim for a higher rating for his back 
disability was made in November 1984, but the salient point 
to be made is that evidence showing entitlement to TDIU based 
solely on his service-connected back disability was not of 
record.  Such evidence was not shown until 1988 when the 
veteran was examined by VA.  Prior to the 1988 VA 
examination, there was no suggestion that the veteran could 
not work solely because of his back.  He had been found by 
SSA to be unemployable because of multiple problems, but the 
available evidence did not indicate such a problem due solely 
to the service-connected disability.

In sum, the evidence of record, including the medical records 
documenting the veteran's treatment prior to the February 
1988 VA examination, provide no evidence that the veteran's 
back disability had worsened to the extent that he could not 
work because of it.  An earlier effective date for 
entitlement to TDIU may therefore not be granted.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board notes that the veteran contends that the effective 
date for entitlement to TDIU should be January 1, 1976, the 
effective date of SSA's award of unemployment benefits based 
on disability.  However, as noted above, SSA's initial award 
was based not only on his service-connected back disability, 
but on the combination of several impairments, including 
physical impairment of the back and visual impairment, and 
mental conditions described as anxiety neurosis with 
depression.  Further, the SSA's subsequent decision in April 
1984 based its determination that the veteran was unable to 
engage in substantial gainful employment solely on his major 
depression with psychosis.  

As noted, the law and Court precedent require that claims for 
entitlement to TDIU be based only on service-connected 
disabilities, without taking into account non-service-
connected disabilities or advancing age.  38 C.F.R. § 4.16; 
Van Hoose, supra.  Thus, while SSA based it determination of 
all of the veteran's disabilities, including especially his 
major depression with psychosis, VA must base its TDIU 
determinations solely on service-connected disabilities.  
Accordingly, an earlier effective date for TDIU based on the 
criteria the SSA used in making its determinations, and 
effective as of the SSA award, is not warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the May 2004 
notification to the veteran apprised him of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The Board notes that the May 2004 notification 
erroneously provided the criteria for establishing 
entitlement to an increased evaluation of the veteran's 
service-connected disability, rather than informing him of 
what the evidence must show to entitle him to an earlier 
effective date.  The Board acknowledges that error.  However, 
the Board notes that the veteran was nevertheless adequately 
informed of what the evidence must show to establish an 
earlier effective date in Statements of the Case (SOCs) dated 
in March 1996 and October 2001, and in a supplemental 
statement of the case (SSOC) dated in May 2005.  Accordingly, 
the Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA."  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128-29 (2005).    

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA medical records, as well as the records held by 
the SSA.  As noted, the veteran was also afforded a VA 
examination to ascertain the severity of the his back 
disability, which led to the award of TDIU.  VA has no duty 
to inform or assist that was unmet.


ORDER

Entitlement to an effective date earlier than June 30, 1986, 
for the grant of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disability, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


